Citation Nr: 0025698	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  96-41 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



REMAND

The veteran had active service from April 1976 to April 1979, 
and April 1984 to January 1990.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (hereinafter RO).

The Board remanded the case in May 1998 for additional 
development, including a physical examination and 
clarification of representation.  Thereafter, the RO 
accomplished additional development, readjudicated the 
veteran's claim, and returned the claims file to the Board.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in the case of a TDIU claim, the duty 
to assist requires that VA obtaining an examination which 
includes an opinion on what effect the veteran's service- 
connected disability has on his ability to work. 38 U.S.C.A. 
§ 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1999). In this 
case, VA is required to obtain an examination that assesses 
the effect of the service connected disabilities including; 
major depression, pes cavus, and prostatitis on the veteran's 
ability to maintain gainful employment.

The May 1998 remand requested VA examinations which were to 
accomplish this assessment, as well as to gather additional 
records for his service connected disabilities.  

The Board notes that post remand the veteran failed to report 
for several scheduled VA examinations.  As a result his claim 
was denied in February 1999, based on the evidence of record.

Subsequently, he requested a rescheduled examination, and 
reported for his VA examination in June, 1999.  The 
examinations requested by the remand were conducted, but it 
has been determined that the psychiatric examination is not 
adequate for rating purposes.  The Global Assessment of 
Functioning (GAF) score was to be assigned and fully 
explained.  It was to be indicated whether there was any 
psychiatric, and physical disorders other than his service 
connected psychiatric, and physical disorders which affected 
his ability to work.  An opinion as to the extent of social 
and industrial impairment was to be entered.  These matters 
were not adequately accomplished by the examiner.  It was 
noted in the examination report that the medical records from 
the Birmingham VAMC were reviewed prior to examination.  As 
pointed out by the service representative, it does not appear 
that the rest of the claims file, including other VAMC 
medical records was provided to, or reviewed by the examiner.  

The Court held in Stegall v. West, 11 Vet. App. 268 (1998), 
that a remand by the Board conferred on the veteran, as a 
matter of law, the right to compliance with the remand's 
instructions.  As the Board finds the June 1999 VA 
examination failed to comply with the previous remand 
directions, it regretfully has determined that to ensure that 
VA has met its duty to assist the veteran in developing the 
facts pertinent to his claim and to ensure full compliance 
with due process requirements, that the case must be again 
REMANDED to the RO for the following action:

1.  The veteran is advised that while the 
case is on remand status, he is free to 
submit additional evidence and argument.  
See Kutscherousky v. West, 12 Vet. 
App. 369(1999).

2. The veteran should be afforded 
psychological testing and a social and 
industrial survey for the purpose of 
determining to what extent the veteran's 
employability is impaired by his service-
connected psychiatric disorder.  The 
psychiatric examination should be 
reviewed by the examiner who conducted 
the examination, or similarly situated 
psychiatrists.  (If it is determined that 
additional examination is needed to 
complete the opinion requested herein, 
such additional examination should be 
scheduled.)  A distinction should be made 
between his service connected psychiatric 
disorder and other non-service connected 
psychiatric disorders, including history 
of alcohol and substance abuse; 
generalized anxiety disorder; and 
schizotypical personality disorder.  The 
report should include an assessment of 
the veteran's employment history and day-
to-day functioning.  The examiner must 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF) and 
must provide a definition of the score 
assigned.  This should reflect impairment 
caused by the major depressive disorder.  
The examiner should also express an 
opinion as to the extent of the social 
and industrial limitations imposed by the 
service-connected psychiatric pathology. 
The entire claims folder should be 
directed to, and reviewed by the 
examiners prior to the evaluations and 
opinions, and a statement to the affect 
that they were received and reviewed 
should be included in the report.

3. Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information. 
Stegall v. West, 11 Vet. App. 268 (1998).  
Then, the RO should undertake any other 
indicated development and readjudicate 
the issue of entitlement to a total 
disability rating based on individual 
unemployability due to service connected 
disabilities.  

4.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued to the veteran and 
his representative and they should be 
provided with an appropriate opportunity 
to respond. 

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures. No action is required 
of the veteran or his representative until further notice.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (1999).


